DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26 to enter the Amendment of August 12, 2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-10, 12, 13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see page 9, filed August 12, 2021, with respect to the independent claims being incorporated within a practical application have been fully considered and are persuasive.  The rejection of the claims under 35 USC 101 has been withdrawn. 
Based on the amendment, further search and consideration was performed, and the claims have been determined to be allowable. Upon cursory review, the claims were considered to include potential 35 USC 112 issues (see Advisory Action August 25, 2021). However, after further consideration, the claims are not considered to present 35 USC 112 issues, because the claims, when considered in light of Applicant’s Specification, are definite.
The claims are considered to be allowable over the prior art, because the independent claims require “training… a deep learning based neural network model to determine relevancy of phrases to the raw topic.” Phrases that correspond to the raw topics are identified within a particular digital document. For each of the phrases, a raw topic score and a proportion of the particular digital document that is formed from the phrase is identified. A topic that corresponds to the raw topic is determined. Topic scores are determined that are based on a sum of the raw topic scores of the phrases that were identified as corresponding to the raw topics that correspond to the topic and weighted by the proportions of the digital document that are formed from the phrases that were identified as corresponding to the raw topics that correspond to the topic. Indication is provided of the topic scores for the digital document and the digital document is identified in response to a request from a user. These features when considered as a whole are not anticipated or obvious in view of the prior art.
The closest prior art is considered to be Agrawal et al. (U.S. Patent No. 9,720,914 B2, hereinafter referred to as “Agrawal”) and Durgin et al. (U.S. Patent No. 8,676,795 B1, hereinafter referred to as “Durgin”); these references were cited in the PTO-892 form of June 14, 2021. 
Agrawal discloses a navigational aid for electronic books and documents. E.g., title. In Agrawal, related sections provide additional context to the particular section. The particular section and the one or more determined-related sections include concept phrases that are indicative of a particular topic discussed therein. The determined-related sections are ranked based on a significance score of each determined-related section to the particular section.
Durgin discloses dynamic visual representation of phrases. E.g., title. In Durgin, phrases within documents associated within one or more document sources are extracted and filtered 
However, neither reference, alone or in combination is considered to anticipate or render obvious the independent claims when the claims are considered as a whole. The dependent claims are considered to be allowable for the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165